By the Court.

Lumpkin, J.
delivering the opinion.
[1.] Whether these school articles be technically construed, or interpreted according to the obvious meaning and intention of the parties, the case is with the plaintiff in error.
*37That each employer designed to obligate himself to pay for the tuition of every other patron’s pupils, no one, for a moment, can believe. Such a conclusion would do violence to common sense, as well as the common understanding of the country. Are they thus, technically, bound upon this paper? We think not.
The nature, and especially the entireness of the consideration, is of great importance in determining whether the promise be joint or several; for if the consideration moves from many persons jointly, the promise is joint; if from many persons, but from each severally, there the promise is several. (1 Parsons on Contracts, 19, 20, citing Bell vs. Chaplain, Hardres, 321.)
Tested by this rulo, the case is plain.
Apply the principle called reddendo singula singulis: that is, of distributing out the contract and giving to each his own, and the liability of the defendant is separate and individual. Under this head Mr. Bouvier, in his Laio Dictionery, 2d, vol. p. 4-20, puts this example: Two descriptions of property are given together in one mass; both the next of kin and the heir cannot take, unless in cases where a construction can be made reddendo singula singulis — that the next of kin shall take the personal estate, and the heir at law the real estate. (Vide 14 Ves. 490; 11 East, 513, n; Bac. Abr. Conditions, L.)
liad Mr. Beck, the teacher, sought to charge his patrons ?¡s securities, each for the rest, it would not have been so strange, although the law would have been against him. Bat that Mr. Pounds should insist that Mr. Dozier, Mr. Dyer, Mr. Beall and every other employer, is jointly liable with himself for the tuition of his two children, is rather singular.